Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 20160073094 A1).
Regarding claim 1, Kang et al. discloses a system (example system 1000 of figure 10), for creating a three-dimensional (3D) scene (para. 0042), the system comprising:
eyewear (a wearable smart device 1002(1), in this case smart eyeglasses, para. 0035) including a first imager and a second imager spaced from the first imager (depth camera 104, para. 0015 and see figure 10), the first imager configured to obtain a first two-dimensional (2D) image of a scene object from a first viewpoint and the second imager configured to obtain a second 2D image of the scene object from a second viewpoint that is different than the first viewpoint (individual devices 102, 1002(1), 
1002(2), and/or 1002(3) can include one or more depth cameras 104. Various types of depth cameras can be employed. For instance, structured light, time of flight, and/or stereo depth cameras can be employed, para. 0036); 
a processing system (system 1000) coupled to the eyewear, the processing system configured to: 
create a 3D scene from the first and second 2D images (step 1110 using depth dependent pixel averaging function); 
detect regions of the 3D scene with incomplete image information (the device could send the set of low-resolution images (unprocessed or partially processed) to cloud based depth dependent measurement modeling component 116(3), para. 0043); 
reconstruct the detected regions of the 3D scene (the cloud-based depth dependent measurement modeling component 116(3) could maintain and/or access a table that includes the depth dependent pixel averaging functions for various models of depth cameras. The cloud-based depth dependent measurement modeling component 116(3) could use the corresponding depth dependent pixel averaging function for the model of depth camera in the individual device to generate the high-resolution image, para. 0043); 
determine replacement information and modify the reconstructed regions (increase the effective resolution (e.g., super-resolution) of the captured depth map using slightly shifted versions of a given scene, para. 0009); and
render the 3D scene (print head 1130 could then generate the replica of the subject from the high-resolution image, para. 0042) with the modified reconstructed regions from a plurality of viewpoints (create a higher-resolution depth map from several shifted versions of depth maps of the same scene, para. 0010). 
Regarding claim 2, Kang et al. discloses the system of claim 1, wherein the processing system is further configured to: identify holes in the rendered 3D scene from one or more viewpoints; and refine the rendered 3D scene to fill in the holes.
Regarding claim 3, Kang et al. discloses the system of claim 1, wherein the eyewear includes a first temple and a second temple and wherein the first imager is adjacent the first temple and the second imager is adjacent the second temple.
Regarding claim 4, Kang et al. discloses the system of claim 1, wherein to determine replacement information for the detected regions with incomplete image information the processing system is configured to: identify a boundary surrounding each detected region; identify background information in the boundary surrounding each detected region; 12ANON-124US2 identify foreground information in the boundary surrounding each detected region; and blend the background and foreground information through each detected region giving the background information higher weight than the foreground information.
Regarding claim 5, Kang et al. discloses the system of claim 4, wherein to blend the background and foreground boundary information, the processing system is configured to: 
diffuse missing information from the background information through each detected region into the foreground information.
Regarding claim 6, Kang et al. discloses the system of claim 1, wherein the processing system is further configured to:
create a depth map including pixel vertices and corresponding image information from the first and second 2D images; 
wherein to create the 3D scene the processing system connects the vertices to form first faces and to construct the detected regions the processing system connects the vertices of the boundary regions to form second faces, the second faces being different than the first faces.
Regarding claim 7, Kang et al. discloses the system of claim 1, wherein the processing system is further configured to: create a depth map including pixel vertices and confidence values corresponding to each vertex; wherein to create the 3D scene the processing system is configured to connect the vertices to form faces and to detect the regions of the 3D scene with incomplete information the processing system is configured to identify contiguous faces including degenerated faces having at least one angle that is less than a threshold value.
Regarding claim 8, Kang et al. discloses the system of claim 1, wherein the processing system is further configured to: create a depth map including pixel vertices and confidence values corresponding to each vertex; wherein to create the 3D scene the processing system is configured to connect the vertices to form faces and to detect the regions of the 3D scene with incomplete information the processing system is configured to identify contiguous 13ANON-124US2 faces including low confidence faces including at least one vertex generated with inconsistent values between the first 2D image and the second 2D image.

Regarding claim 9, Kang et al. discloses a method for creating a three-dimensional (3D) scene, the method comprising: obtaining a first two-dimensional (2D) image of a scene object from a first viewpoint; obtaining a second 2D image of the scene object from a second viewpoint that is different than the first viewpoint; creating a 3D scene from the first and second 2D images; detecting regions of the 3D scene with incomplete image information; reconstructing the detected regions of the 3D scene; determining replacement information and modify the reconstructed regions; and rendering the 3D scene with the modified reconstructed regions from a plurality of viewpoints.  
Regarding claim 10, Kang et al. discloses the method of claim 9, further comprising: identifying holes in the rendered 3D scene from one or more viewpoints; and refining the rendered 3D scene to fill in the holes.
Regarding claim 11, Kang et al. discloses the method of claim 9, wherein the first 2D image is obtained from a first imager and the second 2D image is obtained from a second imager.
Regarding claim 12, Kang et al. discloses the method of claim 9, wherein the determining step comprises: identifying a boundary surrounding each detected region; identifying background information in the boundary surrounding each detected region; identifying foreground information in the boundary surrounding each detected region; and blending the background and foreground information through each detected region giving the background information higher weight than the foreground information.  
Regarding claim 13, Kang et al. discloses the method of claim 12, wherein the blending comprises: diffusing missing information from the background information through each detected region into the foreground information.  
Regarding claim 14, Kang et al. discloses the method of claim 9, wherein the creating the 3D scene comprises creating a depth map including pixel vertices and corresponding image information from the first and second 2D images and connecting the vertices to form first faces, and wherein the reconstructing step further includes: connecting the vertices of the boundary regions to form second faces, wherein the second faces are different than the first faces. 
Regarding claim 15, Kang et al. discloses the method of claim 14, wherein the first and second faces include at least one of triangular faces or quadrangular faces.  
Regarding claim 16, Kang et al. discloses the method of claim 9, wherein the creating the 3D scene comprises creating a depth map including pixel vertices and corresponding image information from the first and second 2D images and connecting the vertices to form multi-angular faces, and wherein the detecting step comprises: identifying contiguous faces including degenerated faces having at least one angle that is less than a threshold.  
Regarding claim 17, Kang et al. discloses the method of claim 9, wherein the creating the 3D scene comprises creating a depth map including pixel vertices and corresponding image information from the first and second 2D images and connecting the vertices to form multi-angular faces, and wherein the detecting step comprises: identifying contiguous faces including low confidence faces having at least one vertex generated with inconsistent values exceeding a threshold value between the first 2D image and the second 2D image. 
Regarding claim 18, Kang et al. discloses the non-transitory computer readable medium including instructions for creating a three-dimensional (3D) scene when executed by a processor, the instructions comprising: obtaining a first two-dimensional (2D) image of a scene object from a first viewpoint;15ANON-124US2
obtaining a second 2D image of the scene object from a second viewpoint that is different than the first viewpoint; 
creating a 3D scene from the first and second 2D images; 
detecting regions of the 3D scene with incomplete image information;
reconstructing the detected regions of the 3D scene; 
determining replacement information and modify the reconstructed regions; and
rendering the 3D scene with the modified reconstructed regions from a plurality of viewpoints.
Regarding claim 19, Kang et al. discloses the medium of claim 18, wherein the instructions further comprise: identifying holes in the rendered 3D scene from one or more viewpoints; and 
refining the rendered 3D scene to fill in the holes.
Regarding claim 20, Kang et al. discloses the medium of claim 18, wherein the determining comprises: 
identifying a boundary surrounding each detected region; 
identifying background information in the boundary surrounding each detected region; 
identifying foreground information in the boundary surrounding each detected region; and 
blending the background and foreground information through each detected region giving the background information higher weight than the foreground information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677